Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 11/10/2020.

As filed, claims 44-52 and 54-62 are pending, wherein claims 54-62 are new; and claims 1-43 and 53 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 has been considered by the Examiner.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 11/10/2020, with respect to claims 34-53, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(a) scope of enablement/antecedent basis/indefinite rejection of claims 37, 40-42, 47, and 50-52 is withdrawn
The § 112(b) indefinite rejection of claims 36, 43, 46, and 53 is withdrawn per amendment/remarks and cancellation of claims 36, 43, and 53.

The § 102(a)(2) rejection of claims 34-43 by Spyvee is withdrawn per cancellation of these claims.

The § 103(a) rejection of claims 34-43 by Ladner is withdrawn per cancellation of these claims.

The nonstatutory obviousness-type double patenting (ODP) rejection of claims 34-43 by conflicting U.S. Patent No. 10,570,098; 10,562,860; and 10,570,100 is withdrawn per cancellation of these claims.

The claim objections of claims 34, 38, 44, 45, 48, and 49 is withdrawn per amendments/remarks and cancellation of claims 34 and 38. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47, 50-52, 57, and 60-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 

a)	Regarding claims 47, 50, 57, and 60, the claim recites the phrase, “the patient that is predisposed or does not yet display symptoms of the disease” wherein the word, “the”, requires antecedent basis, and it is unclear where applicant has defined “a” patient that is predisposed or does not yet display symptoms of the disease.  Without antecedent basis, the claims are rendered indefinite.

b)	Regarding claims 51 and 52, these claims are dependent of claim 50, and they failed to correct the indefiniteness issue in claim 50.

c)	Regarding claims 61 and 62, these claims are dependent of claim 60, and they failed to correct the indefiniteness issue in claim 60.

Claim Objections
Claims 44 and 54 are objected to because of the following informalities:  
a)	Regarding claims 44 and 54, the claims are missing commas between each structure, which needs to be added.

b)	Regarding claim 54 (near the end of the claim), the word, “or” (indicated by box below), is misplaced.  The word – or --, needs to be placed before the last structure (indicated by arrow below).

    PNG
    media_image1.png
    471
    403
    media_image1.png
    Greyscale

	
Appropriate correction is required.

Claims 45, 46, 48, 49, 55, 56, 58, and 59 are objected to as being dependent upon an objected base claim, but would be allowable if the objection of the base claim is corrected.

Conclusion
Claims 47, 50-52, 57, and 60-62 are rejected.
Claims 44-52, 54-56, 58, and 59 are objected.
Claims 1-43 and 53 are cancelled.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PO-CHIH CHEN/Primary Examiner, Art Unit 1626